Citation Nr: 1045985	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to compensation benefits for a psychiatric 
disability due to VA treatment under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2003 rating decision.


FINDINGS OF FACT

1.  In October 1996, the RO denied the Veteran's claim for 
service connection for schizophrenia; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence received since October 1996 is new and material and 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection for schizophrenia.

3.  The totality of the evidence does not show that the Veteran's 
mental health disability, to include depression and 
schizophrenia, either began during or was otherwise related to 
in-service disease or injury. 

4.  A mental health disability, to include depression and 
schizophrenia, was not caused by VA treatment or by medication 
prescribed by VA. 





CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied the Veteran's 
claim for service connection for schizophrenia is final.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).

2.  Evidence received since the October 1996 rating decision is 
new and material, and the Veteran's claim for service connection 
for schizophrenia is reopened.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 38 C.F.R. § 3.156 (2009).

3.  Criteria for service connection for a mental health 
disability, to include depression and schizophrenia, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Criteria for compensation under 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA medical treatment have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

The Veteran's service connection claim for schizophrenia was most 
initially denied by the RO in a January 1980 rating decision on 
the basis that the Veteran's schizophrenia did not manifest in 
service or during a presumptive period, and no evidence linked 
the onset of his schizophrenia to service.  The Veteran was 
notified of that decision, but did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 4005(c) (West 1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

Since the January 1980 rating decision is final, the Veteran's 
claim may be considered on the merits only if new and material 
evidence has been received since the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran has attempted to reopen his claim on a number of 
occasions, most recently in an October 1996 rating decision.  At 
the time of the October 1996 rating decision, the evidence of 
record included service treatment records which did not show any 
psychiatric complaints or treatment.  Also of record were a 
number of hospitalization records showing psychiatric 
hospitalizations beginning in 1975, together with the Veteran's 
statements reflecting his various theories of entitlement.  

The Veteran's claim was denied in October 1996 as the evidence 
did not show that his schizophrenia either began during, or 
within a year of separation from, military service or was 
otherwise caused by military service. 

Since October 1996 the Veteran has submitted considerable medical 
evidence, but including an April 1999 statement from a VA doctor 
who wrote that the Veteran was first treated for his disorder in 
1973 at Perry Point VA Hospital where he was hospitalized for 
approximately three months and given Haldol.  The doctor went on 
to note that the Veteran was able to work for approximately 11 
years after that before becoming disabled, and that he began 
treating the Veteran for disordered thinking in approximately 
1996, which condition appeared to be related to the Veteran's 
original admission in 1973.  This doctor opined the Veteran had a 
mental disorder beginning in 1973, which persisted to the 
present.  

In this case, there is no evidence that the doctor who wrote the 
letter had any access to the Veteran's claims file, and it is 
unclear how he settled on 1973 as the year the Veteran's mental 
disorder began.  However, for the limited purpose of determining 
whether to reopen a claim, evidence is presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

This letter was not of record at the time the Veteran's claim was 
previously denied, and it is material in that it addresses the 
reason the Veteran's claim was previously denied.  Additionally, 
since the letter is presumed to be credible, albeit for the 
limited purpose of determining whether to reopen this claim, the 
letter provides a reasonable possibility of substantiating the 
Veteran's claim in that it links the onset of his psychiatric 
disability to either his time in service or at least to within a 
year of separation from service.  

As such, the Veteran's claim is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
As noted above, the Veteran's claim for a mental health 
disability, to include depression and schizophrenia, has been 
reopened based on the April 1999 letter in which a VA doctor 
wrote that the Veteran was first treated for his disorder in 1973 
at Perry Point VA Hospital where he was hospitalized for 
approximately three months and given Haldol.  The doctor noted 
that the Veteran was able to work for approximately 11 years 
after that before becoming disabled.  The doctor stated that he 
had begun treating the Veteran for disordered thinking in 
approximately 1996, which the doctor stated appeared to be 
related to his original admission in 1973.  The doctor found that 
this was related to an organic disorder, and opined that there 
was a mental disorder beginning in 1973 and persisting to the 
present.

As noted above, this evidence was presumed to be credible for the 
limited purpose of determining whether to reopen the Veteran's 
claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Because its credibility was presumed, the letter was sufficient 
to reopen the Veteran's claim.  However, now that the claim has 
been reopened, each piece of evidence must be reexamined, and its 
credibility weighed.

In this case, the April 1999 VA letter was based on the 
assumption that the Veteran's first psychiatric admission was at 
Perry Point in 1973, while he was still in the military.  
However, there is no indication that the doctor ever had an 
opportunity to review the Veteran's claims file or any of his 
medical treatment records, and a closer review of the 
hospitalization records shows that the Veteran was not actually 
hospitalized at Perry Point until 1975, more than a year after he 
left service.  Furthermore, the treatment records from this 
hospitalization reveal the specific conclusion that "no mental 
illness [was] found at this time."  The fact that the 1975 
hospitalization was the first mental treatment the Veteran 
received is bolstered by a hospitalization record from Perry 
Point in 1976, which noted that this was the second time the 
Veteran had been hospitalized there.  Thus, if the Veteran had 
been hospitalized in 1973, the 1976 hospitalization would have 
been his third hospitalization and not his second. 

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The Court has held that a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).

In this case it is clear that the April 1999 letter lacked a 
factual predicate in the record in that it is simply not shown 
that the Veteran was hospitalized for psychiatric reasons either 
during service or in the year following his separation from 
service.  As such, this letter lacks the probative value to 
establish the actual onset of the Veteran's psychiatric 
disability.
 
It is undisputed that the Veteran is currently psychiatrically 
impaired; however, service connection requires that the 
psychiatric disability either begin during service, or otherwise 
is linked to disease or injury during the Veteran's military 
service.  In this case, the probative medical evidence simply 
does not relate the etiology of the Veteran's psychiatric 
disability to his military service.  

Service treatment records do not show any psychiatric complaints 
or treatment while the Veteran was in service; and the Veteran 
was specifically found to be psychiatrically normal at his 
separation physical in November 1973, approximately one month 
before being discharged from service in December 1973.  
Furthermore, personnel records show that the Veteran was promoted 
to corporal in March 1973.

More than a year after being discharged, in February 1975, the 
Veteran was hospitalized at Perry Point.  The Veteran reported 
coming to the hospital because it was cold; and it was noted that 
the Veteran had a history of drug and alcohol use.  The record 
notes that no evidence was seen of any schizophrenic thought 
disorder or incapacitating mental illness.  The Veteran's father 
reported that the Veteran had been depressed for several months.  
However, no mental illness was found.  

The Veteran was hospitalized again for approximately a month in 
June and July 1976 after his father brought him to the hospital 
because he had begun experiencing looseness of association.  It 
was noted that the Veteran had a history of using noxious 
substances, and the doctor suggested that this was the etiology 
of his psychotic episode.  

In March 1977, the Veteran was admitted to Spring Grove hospital, 
after having been arrested for drug use and being given the 
option of jail or hospitalization.  It was noted at admission 
that the Veteran had a history of drug abuse and it was thought 
that his florid psychosis was likely the result of this drug use.  
The Veteran was diagnosed with schizophrenia, paranoid type, and 
a prescription of Thorazine was given.

In August 1977 the Veteran underwent a "check-in" examination 
for the US Marine Corps reserves, where he was again noted to be 
psychiatrically normal.  The Veteran denied any nervous trouble, 
loss of memory, depression or excessive worry.  Another 
examination was conducted in November 1977 where the Veteran was 
again found to be psychiatrically normal.  However, on the 
medical history survey, the Veteran indicated "yes" with regard 
to whether he had experienced depression/excessive worry and 
"yes" with regard to whether he had experienced nervous trouble 
of any sort.  The medical officer noted that the Veteran had been 
hospitalized for two months at Perry Point Veterans Hospital in 
June 1975 for a nervous breakdown.  However, it was noted that 
the Veteran no longer had problems and was not under any care.  

In 1979, the Veteran first filed for service connection for a 
nervous condition, indicating that he was hospitalized at Perry 
Point Hospital in 1974-75 and was hospitalized at Spring Grove 
State Hospital in the Summer of 1976.  However, as noted above, 
the actual treatment records show that the Veteran was first 
hospitalized in February 1975.

In early 1982 the Veteran was hospitalized for a month and a half 
and was diagnosed with schizophrenia and poly substance abuse 
(including angel dust, LSD, and marijuana).  He was evaluated in 
August 1983 after being arrested, hospitalized again in 1990, and 
again several times in 1995.  He has consistently been diagnosed 
with schizophrenia.  

Psychiatric hospitalizations have continued periodically; 
however, as noted above, there is no dispute that the Veteran is 
currently psychiatrically impaired.  What the record fails to 
show is any credible link between psychiatric disability and 
service.  What the evidence shows is, the Veteran's psychiatric 
problems commenced after he left military service.

In April 1996, the Veteran suggested that his psychiatric 
condition surfaced as a result of his intensified stress while on 
active duty, explaining that he isolated himself following 
discharge and was trying to come to terms with what he was 
experiencing.  The Veteran has also suggested (such as in a 
November 1999 statement) that the Haldol that was prescribed in 
1976 to treat his schizophrenia was the root cause of his 
depression, and at a hearing before the Board in May 2008, he 
expressed that he developed depression while on active duty which 
he believed ultimately led to schizophrenia.  The Veteran 
indicated that when he was released from active duty he fell into 
a bad depression, and he stated that his father recognized that 
he needed to get some help and took him to Perry Point.  As noted 
above, however, the Veteran was not taken to Perry Point by his 
father until February 1975, more than a year after he separated 
from service, and at the hearing, the Veteran denied being told 
by a doctor that his depression caused him to develop 
schizophrenia.

The Veteran is competent to report psychiatric symptoms he could 
observe and perceive as they are capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 
 
In this case, the Veteran indicated that he began being depressed 
after leaving active duty.  The medical records show that the 
Veteran's psychiatric treatment began more than a year after 
separating from service, and even after he was taken to the 
hospital in 1975 no mental disability was diagnosed.  Thus, as to 
the onset of actual psychiatric symptoms, the Board will afford 
greater weight to the medical documents that were recorded 
contemporaneously with the Veteran's treatment in the 1970s than 
to his recollections made several decades after service.  As 
such, the Veteran's statements do not have sufficient credibility 
to show that his psychiatric disability either began during or 
was otherwise caused by his time in military service.  
Furthermore, no doctor has credibly linked the Veteran's 
schizophrenia to his time in service.  

Under these circumstances, the criteria for service connection 
have not been met, and the Veteran's claim is denied. 


III.  1151 Claim

The Veteran has also contended that he developed schizophrenia as 
a result of medicine he was given at Perry Point VA Medical 
Center in 1975 and 1976.  The Veteran stated that during his 
inpatient treatment he was given Haldol to abate his behavior.  
The Veteran indicated that he had never been diagnosed as having 
a mental condition and had never been administered a mind 
altering drug until that hospitalization.  He believes that the 
Haldol was the root cause of his depression.  

While the Veteran attributes his condition to medication 
prescribed by VA, it is noted that he was brought to VA in July 
1976 by his father in a very acute psychotic state.  It was noted 
that the Veteran had a history of LSD use.  It is also noted that 
the Veteran had signed out of the hospital a year earlier against 
medical advice.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a Veteran in the same manner 
as if such additional disability were service connected.  A 
disability is a qualifying additional disability if the 
disability was not the result of the Veteran's willful misconduct 
and either: 

1) was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any 
law administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate 
cause of the disability was either A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical 
treatment, or examination; or B) an event not reasonably 
foreseeable; or

2) the disability was proximately caused by the provision 
of training and rehabilitation services by the Secretary as 
part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 
is to determine whether the Veteran has an additional disability 
as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

In this case, the Veteran appears to argue that he has 
schizophrenia/psychiatric disability because of the medication 
(specifically Haldol) that he was given by VA.  However, a review 
of the medical records indicates that the Veteran was brought to 
Perry Point VA hospital in June 1976 because he was experiencing 
looseness of association, and it was noted that he had been self-
medicating with a variety of noxious substances.

The Veteran was hospitalized again in 1977 at which time he was 
diagnosed with  schizophrenia and given Thorazine.  It was noted 
that the Veteran's psychosis was probably the result of drug use, 
but it would appear that these were not drugs prescribed by VA, 
but rather illicit narcotics, which the Veteran acknowledged 
taking.  

In a hospitalization summary from 1982, it was noted that the 
Veteran had a history of polysubstance abuse including angel 
dust, LSD, and marijuana since the Marine Corps.

While the Veteran believes that his schizophrenia was caused by 
drugs that were prescribed to him by VA, he is not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his opinion 
is insufficient to provide the requisite nexus between his 
schizophrenia and medication that was prescribed.

The medical records that have been reviewed do not show that the 
Veteran developed an additional disability as a result of VA 
treatment.  Rather, the Veteran presented to VA with psychiatric 
symptoms and was treated.  There is simply no medical evidence to 
support the Veteran's theory of entitlement, and therefore the 
criteria for a claim under 38 U.S.C.A. § 1151 have not been met.

Accordingly, the Veteran's claim is denied.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in March 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained, as have 
service treatment records.  The Veteran also testified at a 
hearing before the Board.

While the Veteran was not specifically provided with a VA 
examination, the medical evidence simply does not suggest that 
the Veteran's psychiatric disability might have been caused by 
his military service, as service treatment records were negative 
for psychiatric complaints and the Veteran's first psychiatric 
treatment was more than a year after service.  Similarly, there 
is nothing credible to suggest VA treatment caused additional 
disability.  As such, no duty to provide an examination was 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is reopened. 

Service connection for a mental health disability, to include 
depression and schizophrenia, is denied.

The claim for compensation under 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA medical treatment is 
denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


